Exhibit 10.2

 

[Approved by HR Committee—11/17/04]

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

AGREEMENT EVIDENCING AN AWARD OF DEXIA RESTRICTED STOCK

 

January [     ], 2005

 

To:  [                  ]”Employee”

 

We are pleased to notify you that by the determination of the Human Resources
Committee (the “Committee”) of the Board of Directors of Financial Security
Assurance Holdings Ltd. (together with any successor thereto, the “Company”)
(Number of Shares) (            ) shares of Dexia Restricted Stock have been
awarded to you under the Financial Security Assurance Holdings Ltd. 2004 Equity
Participation Plan (as amended from time to time, the “Plan”).  Unless otherwise
defined herein, all capitalized terms contained herein shall have the
definitions that are ascribed to them in the Plan.

 

As described herein, your shares of Dexia Restricted Stock will be allocated (i)
33-1/3% to the three-year Restricted Period scheduled to end December 31, 2007
and (ii) 66-2/3% to the four-year Restricted Period scheduled to end
December 31, 2008.  Pursuant to Section 6 of this Agreement, payment in respect
of vested Dexia Restricted Stock allocated to each Restricted Period will be
made in cash, unrestricted shares of Dexia Stock or a combination of shares and
cash following the end of the Restricted Period for such vested shares of Dexia
Restricted Stock.  During the Restricted Period, your shares of Dexia Restricted
Stock will be held in custody in a securities account maintained by a custodian
designated by the Company, subject to the provisions of this Agreement and the
Plan.

 

1.                                       Purpose of Award.

 

The purpose of the Plan pursuant to which your shares of Dexia Restricted Stock
have been awarded is to enable the Company to retain and attract executives and
employees who will contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such executives and employees to
participate in the long-term growth of the Company and Dexia by obtaining a
proprietary interest in the Company or Dexia and/or the cash equivalent thereof.

 

2.             Acceptance of the Dexia Restricted Stock Award Agreement.

 

Your execution of this Dexia Restricted Stock award agreement (this “Agreement”)
will indicate your acceptance of, and your agreement to be bound by, the terms
set forth in this Agreement and in the Plan.

 

3.                                       Vesting Period.

 

On the date hereof, you are vested in none of the shares of Dexia Restricted
Stock subject to this award.  Subject to the provisions of this Section 3 and
the Plan, your shares of Dexia Restricted Stock shall vest according to the
following schedule:

 

Vesting Date

 

% of Dexia Restricted Stock Award Vesting

June 30, 2007

 

33-1/3%

June 30, 2008

 

66-2/3%

 

The period from the date of grant of your shares of Dexia Restricted Stock to
the date such shares are scheduled to become vested is referred to as the
“Normal Vesting Period.”

 

1

--------------------------------------------------------------------------------


 

In the event of termination of your employment for any reason during the Normal
Vesting Period, (i) you shall forfeit all your shares of Dexia Restricted Stock
that have not become vested prior to your date of termination, except as
specified below in this Section 3, and (ii) you shall be entitled to payment in
respect of your shares of vested Dexia Restricted Stock (including shares that
become vested as specified below in this Section 3) in the form of shares of
unrestricted Dexia Stock, cash or a combination of shares and cash upon the
conclusion of the applicable Restricted Period.  The period from the date of
award of your Dexia Restricted Stock to the actual date of vesting (taking into
account the earlier vesting as a result of the events described below in this
Section 3) is referred to as the “Forfeiture Period.”

 

•                                          Upon termination of your employment
by the Company without Cause, a portion of your shares of Dexia Restricted Stock
subject to this award that have not become vested prior to the date of such
termination shall vest as of such date, such portion to equal the ratio of (i)
the number of days in the Normal Vesting Period applicable to such shares that
have elapsed as of the date of termination, over (ii) the total number of days
in such Normal Vesting Period.

 

•                                          Upon becoming eligible for Retirement
at age 55 (your “Retirement Eligibility Date”), a portion of your shares of
Dexia Restricted Stock subject to this award that have not become vested prior
to your Retirement Eligibility Date shall vest as of such date, such portion to
equal the ratio of (i) the number of days in the Normal Vesting Period
applicable to such shares that have elapsed as of the Retirement Eligibility
Date, over (ii) the total number of days in such Normal Vesting Period.  The
shares of Dexia Restricted Stock subject to this award that are still unvested
following your Retirement Eligibility Date shall vest in equal installments as
of the last day of each of the Company’s fiscal quarters ending during the
remaining term of the applicable Normal Vesting Period, provided that, in the
case of each such installment, you remain employed by the Company until the
applicable vesting date.

 

•                                          All your unvested shares of Dexia
Restricted Stock awarded hereunder shall vest (i) upon your death or Disability
while you are employed by the Company or (ii) to the same extent that
Performance Shares vest, in the event of a Change in Control while you are
employed by the Company.

 

4.                                       Restricted Period.

 

From the date of award of your Dexia Restricted Stock until 6 months following
the expiration of the Forfeiture Period (such period, the “Restricted Period”),
you shall not be permitted, voluntarily or involuntarily, to sell, transfer,
pledge, anticipate, alienate, encumber or assign your shares of Dexia Restricted
Stock awarded hereunder except by will or the laws of descent and distribution;
provided that the Restricted Period for any shares of Dexia Restricted Stock
that are automatically sold to the Company or to Dexia to satisfy withholding
tax requirements in accordance with Section 8 below shall expire at the
expiration of the applicable Forfeiture Period.  The Restricted Periods set
forth below shall apply to your shares of Dexia Restricted Stock that vest at
the conclusion of the Normal Vesting Period:

 

Vesting Date

 

Restricted Period Ended

 

% of Dexia Restricted Stock Award
Becoming Unrestricted

 

 

 

 

 

June 30, 2007

 

December 31, 2007

 

33-1/3%

June 30, 2008

 

December 31, 2008

 

66-2/3%

 

 

2

--------------------------------------------------------------------------------


 

5.                                       Dividends and Voting Rights.

 

Other than the restrictions on transfer during the Restricted Period, the risk
of forfeiture during the Vesting Period and any other terms and conditions of
your award set forth herein and in the Plan, you shall have all of the rights of
a holder of Dexia Stock in respect of your shares of Dexia Restricted Stock,
including the right to vote the shares and the right to receive any cash
dividends; provided that any stock dividends paid, or proceeds of stock splits,
shall remain Dexia Restricted Stock subject to the same custody arrangement,
vesting provisions and Restricted Period applicable to the Dexia Restricted
Stock in respect of which such stock dividend was paid or stock split was made. 
Cash dividends received with respect to your Dexia Restricted Stock shall be
converted into U. S. dollars at the then applicable exchange rates and paid to
you promptly following receipt by the custodian of such dividends.

 

6.                                       Election to Receive Stock or Cash.

 

Prior to the date on which the Restricted Period shall be completed with respect
to vested shares of Dexia Restricted Stock awarded to you hereunder, you shall
be given an opportunity to make an election to receive payment in respect of
such shares, if any, following completion of such Restricted Period, in shares
of Dexia Stock (not subject to restrictions), cash or a combination of shares
and cash.  Such election shall be made in writing and shall be delivered to the
Company’s Chief Financial Officer or General Counsel, or such other officer as
the Committee shall from time to time designate.  Notwithstanding any cash
election made by you, the Committee may, in its sole and absolute discretion,
satisfy the Company’s obligations to you by delivery of unrestricted Dexia
Stock.  If you fail to make a timely election with respect to any vested shares
of Dexia Restricted Stock prior to completion of the Restricted Period, the
Committee shall have the sole discretion to deliver unrestricted Dexia Stock
and/or pay cash to satisfy the Company’s obligation to you in respect of such
Dexia Restricted Stock.

 

7.                                       Distributions and Payments on
Completion of Restricted Period.

 

In furtherance of an election made under Section 6 of this Agreement, and
subject to the Company’s rights thereunder, distributions of Dexia Stock and/or
payments of cash with respect to shares of Dexia Restricted Stock allocated to a
particular Restricted Period covered by this award shall be made to you within
ten (10) days after the completion of such Restricted Period.  Within such time
period, you shall be entitled to receive with respect to each vested share of
Dexia Restricted Stock outstanding:

 

(i)                                     a share of Dexia Stock (not subject to
restrictions under the Plan); or

 

(ii)                                  a cash payment equal to the Fair Market
Value of the Dexia Stock as of the last day of the Restricted Period (or if such
day is not a trading day for Dexia Stock, then the first succeeding trading day
for Dexia Stock), converted into U. S. dollars using the noon buying rate
published by the Federal Reserve Bank of New York for such date (or, if such
rate is no longer published, such other rate as the Committee shall approve).

 

8.                                       Tax Withholding.

 

In accordance with Section 10(d) of the Plan, you shall automatically sell to
the Company a number of whole and/or fractional shares of Dexia Stock that would
otherwise be distributed to you upon expiration of the Forfeiture Period in
order to satisfy the minimum withholding requirement for all applicable Federal,
state and local income, excise and employment taxes; provided that you may elect
to satisfy any such withholding requirement by the delivery of cash.  Such
election must be made in writing and delivered to the Company’s Chief Financial
Officer or General Counsel or such other officer as the Committee shall from
time to time designate no

 

3

--------------------------------------------------------------------------------


 

later than thirty (30) days prior to the date of any such withholding
requirement.  Any shares of Dexia Stock sold to the Company pursuant to this
Section 8 shall be valued at their Fair Market Value on the date of the
applicable withholding requirement (or if such day is not a trading day for
Dexia Stock, then the first succeeding trading day for Dexia Stock), converted
into U. S. dollars using the noon buying rate published by the Federal Reserve
Bank of New York for such date (or, if such rate is no longer published, such
other rate as the Committee shall approve).

 

9.                                       Dexia Stock Ceases to be Outstanding.

 

If, as a result of any merger, reorganization or other business combination or
any other event or occurrence (a “Realization Event”), Dexia Stock is converted
or exchanged for cash, shares or other consideration (the “Realization
Consideration”), each share of Dexia Restricted Stock awarded hereunder
outstanding immediately prior to such Realization Event shall be converted into
the Realization Consideration at the same time and on the same terms as
applicable to Dexia Stock in general and shall be subject to the terms and
conditions of Section 6(c) of the Plan applicable to the Dexia Restricted Stock
for which the Realization Consideration was paid, including the timing of
payment, transfer and forfeiture provisions applicable with respect to the
remaining term of the applicable Restricted Period and the Forfeiture Period,
unless, in any such case, waived by the Committee in its sole discretion;
provided that (i) to the extent that the Realization Consideration consists of
shares, the provisions hereof applicable to Dexia Restricted Stock shall apply
to such shares as if such shares were Dexia Restricted Stock; and (ii) to the
extent that the Realization Consideration consists of cash (the “Restricted Cash
Amount”), the Restricted Cash Amount shall be (A) converted into U.S. dollars
using the noon buying rate published by the Federal Reserve Bank of New York for
the date of receipt of such cash (or if such rate is no longer published, such
other rate as the Committee shall approve) and (B) credited with a rate of
return equal to the Company’s ROE from the date of conversion into cash until
the conclusion of the Restricted Period.  The Company’s obligation to pay the
Restricted Cash Amount, along with any deemed earnings or losses thereon, shall
be an unfunded contractual obligation that will be satisfied out of the
Company’s general assets.  Participants shall have only the rights of a general
unsecured creditor of the Company with respect to such amounts.

 

For purpose of the foregoing:

 

“ROE” means, in respect of any period, the average of:

 

(i)                                     the discount rate (expressed as an
annual percentage rate) such that (a) the Adjusted Book Value per share of the
Company’s common stock (“FSA Stock”) on the last day of the last calendar
quarter in such period, adjusted to exclude the after-tax change in accumulated
other comprehensive income (unrealized gains and losses in the Company’s
investment portfolio and any other component of other comprehensive income)
during such period, and the dividends paid per share during such period, each
discounted at such discount rate to the first day of the first calendar quarter
in such period, equals (b) the Adjusted Book Value per share of FSA Stock on the
first day of the first calendar quarter in such period; and

 

(ii)                                  the discount rate (expressed as an annual
percentage rate) such that (a) the Book Value per share of FSA Stock on the last
day of the last calendar quarter in such period, adjusted to exclude the
after-tax change in accumulated other comprehensive income (unrealized gains and
losses in the Company’s investment portfolio and any other component of other
comprehensive income) during such period, and the dividends paid per share
during such period, each discounted at such discount rate to the first day of
the first calendar quarter in such

 

4

--------------------------------------------------------------------------------


 

period, equals (b) the Book Value per share of FSA Stock on the first day of the
first calendar quarter in such period.

 

“Adjusted Book Value” means, as of a particular date, the Book Value on such
date, subject to the following adjustments, each of which shall have been
derived from the Company’s U. S. GAAP financial statements for the period ended
on such date (or, if not derivable from such financial statements, shall be
determined in good faith by the Company), but reduced by the amount of the
federal income tax applicable thereto:

 

(i)                                     add to the Book Value the sum of (A) the
unearned premiums net of prepaid reinsurance premiums at such date, (B) the
estimated present value of future installment premiums, net of reinsurance, at
such date, (C) the estimated present value of ceding commissions to be received
related to reinsured future installment premiums at such date and (D) the
estimated present value of future net interest margin at such date, and

 

(ii)                                  subtract from such total the sum of (A)
the deferred acquisition costs at such date and (B) the estimated present value
of premium taxes to be paid related to future installment premiums.

 

For purposes hereof, Adjusted Book Value shall be determined excluding the
after-tax effect of gains or losses attributable to mark-to-market of Investment
Grade credit derivatives.

 

“Adjusted Book Value per share” means, as of a particular date, Adjusted Book
Value on such date divided by the number of shares of FSA Stock outstanding
(excluding treasury shares other than those owned to hedge obligations under the
Company’s Deferred Compensation Plan(s) or Supplemental Executive Retirement
Plan(s)) on such date.

 

“Book Value” means, as of a particular date, the Company’s total shareholders’
equity on such date, as derived from the Company’s U. S. GAAP financial
statements for the period ended on such date.  For purposes hereof, Book Value
shall be determined excluding the after-tax effect of gains or losses
attributable to mark-to-market of Investment Grade credit derivatives.

 

“Book Value per share” means, as of a particular date, Book Value on such date
divided by the number of shares of FSA Stock outstanding (excluding treasury
shares other than those owned to hedge obligations under the Company’s Deferred
Compensation Plan(s) or Supplemental Executive Retirement Plan(s)) on such date.

 

10.                                 Subject to Terms of the Plan.

 

This Agreement shall be subject in all respects to the terms and conditions of
the Plan and in the event of any question or controversy relating to the terms
of the Plan, or any ambiguity in interpreting the provisions thereof, the
decision of the Committee shall be conclusive.

 

11.                                 Miscellaneous.

 

(a)                                  All decisions made by the Committee
pursuant to the provisions of this Agreement and the Plan (including without
limitation any interpretation of this Agreement and the Plan) shall be final and
binding, in the absence of bad faith or manifest error, on all persons and
otherwise

 

5

--------------------------------------------------------------------------------


 

entitled to the maximum deference permitted by law, including the Company and
you.  Any dispute, controversy or claim between the parties hereto arising out
of or relating to this Agreement shall be settled by arbitration conducted in
the City of New York, in accordance with the Commercial Rules of the American
Arbitration Association then in force and New York law.  In any dispute or
controversy or claim challenging any determination by the Committee, the
arbitrator(s) shall uphold such determination in the absence of the arbitrator’s
finding of the presence of bad faith or manifest error of the Committee.  The
arbitration decision or award shall be final and binding upon the parties.  The
arbitration shall be in writing and shall set forth the basis therefor.  The
parties hereto shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom enforcement of such award is
sought.  Each party shall bear its own costs with respect to such arbitration,
including reasonable attorneys’ fees; provided, however, that: (i) the fees of
the American Arbitration Association shall be borne equally by the parties; and
(ii) if the arbitration is resolved in your favor, your costs of arbitration
(including such fees) shall be paid by the Company.

 

(b)                                 All certificates for shares of Dexia Stock
delivered pursuant to this Agreement shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which Dexia Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

(c)                                  This Agreement shall not confer upon you
any right to continued employment with the Company, nor shall it interfere in
any way with the right of the Company to terminate your  employment at any
time.  Notwithstanding any other provisions of this Agreement or the Plan, if
the Committee determines that any individual entitled to take action or receive
payments hereunder is an infant or incompetent by reason of physical or mental
disability, it may permit such action to be made by or cause such payments to be
made to a different individual, without any further responsibility with respect
thereto under this Agreement or the Plan.

 

(d)                                 All notices hereunder shall be in writing
and, if to the Company, shall be delivered or mailed to its principal office,
addressed to the attention of the General Counsel; and if to you, shall be
delivered personally or mailed to you at the address appearing in the records of
the Company.  Such addresses may be changed at any time by written notice to the
other party given in accordance with this Section 11.

 

(e)                                  The failure of you or the Company to insist
upon strict compliance with any provision of this Agreement or the Plan, or to
assert any right you or the Company may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.

 

(f)                                    This Agreement contains the entire
agreement between the parties with respect to the subject hereof and supersedes
all prior agreements, written or oral, with respect thereto.

 

(g)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.

 

6

--------------------------------------------------------------------------------


 

 

Sincerely yours,

 

 

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

 

Sean W. McCarthy, President

 

 

 

Agreed to and accepted as of the

 

date first set forth above (Please sign on the line

 

below and print name in the space provided):

 

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

 

 

 

 

(print name)

 

 

 

7

--------------------------------------------------------------------------------

 